                  Case 20-10343-LSS            Doc 2292        Filed 03/01/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC 1
                                                                 (Jointly Administered)
                     Debtors.


                                     FIRST MEDIATORS’ REPORT

             The Court appointed the Honorable Kevin J. Carey (Ret.), Paul A. Finn, and Timothy V.P.

Gallagher to serve as Mediators in the above-captioned cases under the Order (I) Appointing

Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting Related Relief, dated

June 9, 2020 (Docket No. 812). As of the date of this report, at least twenty-four (24) Mediation

Parties are participating in the Mediation. The Mediation occurs by videoconference, and meetings

are convened frequently (often on a daily basis) between the Mediators and individual Mediation

Parties and among the Mediators and groups of Mediation Parties.

             To date, the Mediation has resulted in the Debtors, JPMorgan Chase Bank, N.A. (“JPM”),

and the Official Committee of Unsecured Creditors (the “Creditors’ Committee”) agreeing to a

settlement term sheet (the “Settlement Term Sheet”), a copy of which is attached hereto as

Exhibit A. The Settlement Term Sheet addresses, among other things, the treatment of non-abuse

general unsecured claims, non-abuse litigation claims, and JPM’s secured claims under an

amended plan of reorganization to be filed by the Debtors (the “Amended Plan”). The Settlement

Term Sheet also resolves the estates’ challenges to JPM’s prepetition security interests, including



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS       Doc 2292     Filed 03/01/21   Page 2 of 2




any such challenges that the Creditors’ Committee could seek standing to pursue, subject to

confirmation of the Amended Plan and the other terms and conditions of the Settlement Term

Sheet.

         This report is submitted with the consent of the Debtors, JPM and the Creditors’

Committee. The Mediators are confident that the Mediation will foster additional constructive

discussions between and among the Debtors and other Mediation Parties. Accordingly, the

Mediators do not consider the Mediation to be closed.



 Dated: March 1, 2021                          /s/ Kevin J. Carey
                                               Hon. Kevin J. Carey (Ret.), Mediator



                                                /s/ Paul A. Finn
                                               Paul A. Finn, Mediator



                                               /s/ Timothy V.P. Gallagher
                                               Timothy V.P. Gallagher, Mediator




                                               2
